  Case 18-25764         Doc 28     Filed 04/03/19 Entered 04/03/19 08:54:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25764
         RONDELL J BUCKLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/13/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-25764        Doc 28       Filed 04/03/19 Entered 04/03/19 08:54:59                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $650.00
       Less amount refunded to debtor                             $325.00

NET RECEIPTS:                                                                                      $325.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $305.84
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $15.93
    Other                                                                   $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $325.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AARGON AGENCY                    Unsecured         470.00           NA            NA            0.00       0.00
ARONSON FURNITURE                Unsecured         200.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         482.00        482.51        482.51           0.00       0.00
CAPITAL ONE NA                   Unsecured         486.00        486.56        486.56           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00        150.00        150.00           0.00       0.00
COMCAST                          Unsecured         300.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         485.00      2,420.84      2,420.84           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured            NA     12,356.91      12,356.91           0.00       0.00
DIRECTV LLC                      Unsecured            NA         934.28        934.28           0.00       0.00
FOREST RECOVERY SERV             Unsecured         664.00           NA            NA            0.00       0.00
HARVARD COLLECTION               Unsecured      1,586.00            NA            NA            0.00       0.00
I C Systems Collections          Unsecured         934.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE               Priority            0.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority            0.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     30,000.00            NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         920.00           NA            NA            0.00       0.00
LIDIA GUZMAN                     Unsecured     48,403.00            NA            NA            0.00       0.00
LIDIA GUZMAN                     Unsecured     37,258.00            NA            NA            0.00       0.00
LIDIA GUZMAN                     Unsecured     16,060.00            NA            NA            0.00       0.00
NICOR GAS                        Unsecured            NA         680.33        680.33           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         885.00        868.54        868.54           0.00       0.00
RISE CREDIT                      Unsecured         315.00           NA            NA            0.00       0.00
SANTANDER CONSUMER USA           Secured        9,725.00     23,062.80      23,062.80           0.00       0.00
SANTANDER CONSUMER USA           Unsecured     13,027.00            NA            NA            0.00       0.00
SIR FINANCE CORP                 Unsecured      1,586.00       2,178.71      2,178.71           0.00       0.00
SPEEDYRAPID CASH                 Unsecured         312.29        349.18        349.18           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         100.00           NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      6,382.00            NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,243.00            NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,142.00            NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      3,986.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-25764          Doc 28     Filed 04/03/19 Entered 04/03/19 08:54:59                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
US DEPT OF ED FEDLOAN            Unsecured      3,843.00            NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      3,415.00            NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      3,191.00            NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      2,161.00            NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,993.00            NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,916.00            NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured         881.00           NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,157.00            NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured         689.00           NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured         591.00           NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured         344.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                  $0.00               $0.00
      Mortgage Arrearage                                     $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                           $23,062.80                  $0.00               $0.00
      All Other Secured                                      $0.00                  $0.00               $0.00
TOTAL SECURED:                                          $23,062.80                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $20,907.86                  $0.00               $0.00


Disbursements:

       Expenses of Administration                                $325.00
       Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $325.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-25764         Doc 28      Filed 04/03/19 Entered 04/03/19 08:54:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
